65 F.3d 161
Burrell Construction & Supply Co., Standard Terminals, Inc.,Burrell Trucking, Inc., Burrell Industrial Supply Co.,Continental Development Co., Penn Builders Supply Co., RiverSand & Supply Co., as Assignee of rights and claims ofWestern Pennsylvania Teamsters and Employers Pension Fundv.Glenn F. Straub, Spring Industries, Inc., BurrellIndustries, Inc. d/b/a Burrell Industries, OhioRiver Sand & Gravel, A#1 Concrete,Tri-State Asphalt Corp.,American Arbitration Ass'n
NO. 95-3008
United States Court of Appeals,Third Circuit.
July 31, 1995

Appeal From:  W.D.Pa., No. 93-cv-00360,
Standish, J.


1
AFFIRMED.